DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed 12/21/2021 (hereinafter “Remarks”) have been fully considered but they are not persuasive. 
Regarding independent claim 1, Applicant asserts that Richman fails to disclose or suggest “providing a recording guidance instruction via a display screen at the mobile computing device to capture additional video data via the camera.” Remarks, p. 8.
Examiner respectfully disagrees. Richman in the Chen-Richman-Memo-Yang combination teaches a user interface (i.e., via a display screen) for the operator to review and operate the image taking as appropriate. Richman, ¶ [0035]. The reference also teaches if the UAV determines, or the operator indicates (i.e., recording guidance instruction), that one or more of 
Applicant also asserts that that Richman does not teach “coverage level.” Remarks, p. 9. 
Examiner respectfully disagrees. Richman in the Chen-Richman-Memo-Yang combination teaches additional quality information can include sufficient overlap with neighboring images (i.e., coverage level), brightness measurements, exposure measurements, contrast measurements, and so on. Richman, ¶ [0035]. Richman, ¶ [0038] also discloses an image quality score may be assigned to each of the images based on evaluation of the image by evaluating the generated stitched mosaic image for continuity (e.g., image features properly segue between images), sufficient overlap of the image with another image, measures of image distortion. Note: continuity and sufficient overlap checks are understood to read on the claim’s “coverage level.” If continuity or overlap is not sufficient, then the desired coverage level is not met.
Therefore, independent claim 1 remains rejected for at least the stated reasons. The same rationale applies to treatment of independent claims 19 and 20. The corresponding dependent claims, if any, are also rejected based at least on dependency.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Pat. No. US 9886771 B1, in view of Richman et al. (U.S. Pat. App. Pub. No. US 20170199647 A1; hereinafter "Richman") and Memo et al. (U.S. Pat. App. Pub. No. US 20180322623 A1; hereinafter "Memo"), and further in view of Yang et al. (U.S. Pat. App. Pub. No. US 20190197196 A1; hereinafter "Yang").

	Regarding claim 1, Chen teaches a method comprising:
capturing a video of a designated object via a camera at a mobile computing device as the mobile computing device moves through space around the designated object (Chen, col. 10, ll. 42-48, developing or obtaining (i.e., mapping) one or more images from the base object model 120 (i.e., object model of a designated object); col. 9, ll. 26-36, receiving raw images of the target object which can be still image or video images, and/or two-dimensional and/or three-dimensional images; 
mapping a sequence of evaluation images to an object model via a processor to create an evaluation object model representation, the sequence of evaluation images being selected from the video of the designated object (Chen, Fig. 2, col. 9, ll. 30-35, receiving raw images (i.e., sequence of evaluation images) of the target object (i.e., object model); col. 11, ll. 1-5, block 206 creating a composite target object model (i.e., evaluation object model representation) from the target object images; col. 6, ll. 1-5, microprocessor. Note: video images are understood to be “a sequence of images.”);


determining object condition information for the designated object via the processor by comparing the evaluation object model representation with a reference object representation, the reference object representation being created by mapping a plurality of reference images of the designated object to the object model, the 
storing a graphical representation of the object model that includes the object condition information (Chen, Fig. 15, col. 29, ll. 20-30, heat maps of the target vehicle; col. 5, ll. 7-20, the database 108 may store one or more base object models 120 (which may be, for example, two dimensional and/or three dimensional object models) defining or depicting one or more base objects upon which change detection image processing may be performed).
Chen does not expressly teach, but Richman teaches:
determining that the sequence of evaluation images exhibit a coverage level that is beneath a designated threshold (Richman, ¶ [0035], determining that image in a stream of images fails to meet an image quality threshold. Additional quality information can include sufficient overlap with neighboring images (i.e., coverage level), brightness measurements, exposure measurements, contrast measurements, and so on; ¶ [0038], An image quality score may be assigned to each of the images based on evaluation of the image by evaluating the generated continuity (e.g., image features properly segue between images), sufficient overlap of the image with another image, measures of image distortion. Note: continuity and sufficient overlap checks are understood to read on the claim’s “coverage level”); and
providing a recording guidance instruction via a display screen at the mobile computing device to capture additional video data (Richman, ¶ [0132], If the UAV determines, or the operator indicates (i.e., recording guidance instruction), that one or more of the obtained images were of poor quality, or were failed to be taken, the UAV can travel to the associated height and re-take the image; ¶ [0036], The operator 12 can review the received sensor information on one or more user interfaces (i.e., shown on display screen) presented on the operator's 12 user device. Note: see also Chen, Fig. 2, col. 10, ll. 15-20, request for more images of the target object, a request for images of the target object from a particular angle or perspective, distance, etc.).
Chen and Richman (hereinafter "Chen-Richman") are analogous because they are directed at image processing. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to establish and satisfy image quality thresholds. Richman, ¶ [0035].

Chen-Richman and Memo (hereinafter "Chen-Richman-Memo") are analogous because they are directed at computer vision. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to better help with the inspection and detection of defects in objects. Memo, ¶ [0002]. 
For further additional teachings of the prior art, Yang also teaches: capturing a video of a designated object via a camera at a mobile computing device as the mobile computing device moves through space around the designated object (Yang, Fig. 30, ¶ [0351], system 500 showing different positions of views of an object 502 as a camera 506 rotates around the object 502 in order to allow for continuous viewing of the object 502; ¶ [0215], HMD and mobile phone (i.e., mobile computing device)).
Chen-Richman-Memo and Yang (hereinafter "Chen-Richman-Memo-Yang") are analogous because they are directed at image processing. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason 

	Regarding claim 2, Chen-Richman-Memo-Yang teaches the method recited in claim 1, wherein the object model includes a three-dimensional skeleton of the designated object (Chen, col. 17, ll. 28-35, point cloud (i.e., skeleton) object model 402).

	Regarding claim 3, Chen-Richman-Memo-Yang teaches the method recited in claim 1, wherein mapping the sequence of evaluation images to the object model includes applying a neural network to determine a pixel-by-pixel correspondence between the sequence of evaluation images and the object model (Chen, col. 27, ll. 10-20, convolutional neural network for pixel analysis).

	Regarding claim 4, Chen-Richman-Memo-Yang teaches the method recited in claim 3, wherein the neural network receives as an input depth information captured from a depth sensor (Memo, ¶ [0103], depth camera).



	Regarding claim 6, Chen-Richman-Memo-Yang teaches the method recited in claim 5, 
wherein the sequence of evaluation images are associated with corresponding inertial measurement unit data captured via an inertial measurement unit at the mobile computing device (Yang, ¶ [0280], matching, between consecutive image frames in the image data sequence: 2D feature points of the object based at least on the predicted sensor pose; Fig. 20, ¶ [0261], predicting in sequence a sensor pose of the inertial sensor IMU based on sensor data (i.e., inertial measurement unit data) sequence acquired from the IMU sensor), and 
using IMU predicted pose/KLT matching using predicted feature location).

	Regarding claim 7, Chen-Richman-Memo-Yang teaches the method recited in claim 1, wherein the object condition information includes damage information selected from the group consisting of: an estimated probability of damage to the designated object, an estimated severity of damage to the designated object, and an estimated type of damage (Memo, col. 28, ll. 38-45, damage severity).

	Regarding claim 8, Chen-Richman-Memo-Yang teaches the method recited in claim 1, wherein the graphical representation of the object model includes a standard view of the designated object that illustrates damage to the designated object (see treatment of claim 1 and Chen Fig. 15 regarding heat maps).

	Regarding claim 9, Chen-Richman-Memo-Yang teaches the method recited in claim 8, wherein the standard view of the designated object is selected from the group consisting of: a top-down view of the designated object, a multi-view representation of the designated object 

	Regarding claim 10, Chen-Richman-Memo-Yang teaches the method recited in claim 8, wherein the damage to the designated object is illustrated via a heatmap (see treatment of claim 8).

	Regarding claim 11, Chen-Richman-Memo-Yang teaches the method recited in claim 1, wherein the object model includes a two-dimensional skeleton of the designated object (Chen, col. 17, ll. 35-45, while the base object model in the form of the point cloud model 402 is depicted and described as a three dimensional model, the base object model could be a two dimensional model (such as a flat image or model of the object in a non-damaged or expected condition) or could be made up of a set of two dimensional models (e.g., from a set of two or more images of the object from different points of view or angles, in a pre-damaged condition)).

	Regarding claim 12, Chen-Richman-Memo-Yang teaches the method recited in claim 1, the method further comprising:

determining component condition information for one or more of the components based on the object condition information (Chen, col. 4, Il. 52-58, After changes to the target object have been determined and quantified in some manner, further processing systems, which may be incorporated into the image processing system 100, may be used to determine secondary characteristics or features associated with the target object, such as the amount of change or damage to the target object).

	Regarding claim 13, Chen-Richman-Memo-Yang teaches the method recited in claim 12, wherein a designated one of the components corresponds with a designated subset of the sequence of evaluation images and a designated portion of the designated object (Chen, col. 32, ll. 24-28, the image collector/selector/evaluator 202 of FIG. 2 may evaluate a set of obtained images and select a subset of source images that are suitable for determining damage to the target vehicle), the method further comprising: constructing a multi-view representation of the designated portion of the designated object based on the designated subset of the sequence of evaluation images, the multi-view representation being navigable in one or more 

	Regarding claim 14, Chen-Richman-Memo-Yang teaches the method recited in claim 1, the method further comprising: providing live recording guidance for capturing one or more additional images via a camera (Chen, Fig. 19A, col. 42, ll. 42-50, “live view” of image data that is captured, in real-time, by an image sensor), wherein the object condition information includes a statistical estimate, and wherein the live recording guidance is provided so as to decrease statistical uncertainty for the statistical estimate (Chen, col. 31, ll. 9-17, the statistically based estimating program or predictive model to which the quantification of damage is provided as input is generated based on historical data related to damaged vehicles. For example, the estimating program or predictive model may have been generated a priori (or, in some cases, may be generated in real-time or on-demand) based on one or more regression analyses, principal components analyses, cluster analyses, etc. of the historical data).

	Regarding claim 15, Chen-Richman-Memo-Yang teaches the method recited in claim 1, the method further comprising: constructing a multi-view representation of the designated 

	Regarding claim 16, Chen-Richman-Memo-Yang teaches the method recited in claim 1, 
wherein the designated object is a vehicle (Chen, Fig. 7), and 
wherein the object model includes a three-dimensional skeleton of the vehicle (Chen, col. 17, ll. 36-38, the base object model in the form of the point cloud model 402 is depicted and described as a three dimensional model), and 
wherein the object model includes a plurality of components, the plurality of components including each of a left vehicle door, a right vehicle door, and a windshield (Chen, col. 40, I. 63 – col. 41, I. 1 - the set of components may include any element or component of the vehicle that may be depicted in the portion of the set of images including, a windshield,, doors).


	
	Regarding claim 19, see treatment of claim 1. Additionally, Chen-Richman-Memo-Yang teaches one or more non-transitory computer readable media having instructions stored thereon (Chen, col. 43, ll. 55-65, non-transitory machine-readable medium).

	Regarding claim 20, see treatment of claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU NGUYEN whose telephone number is (571)270-3982. The examiner can normally be reached 9AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU NGUYEN/Primary Examiner, Art Unit 2619